Per Curiam.

The petition in this case was not filed until August 23, 1958, eight days after the final date on which candidates could voluntarily withdraw, which was August 15, 1958, i. e., “prior to the eightieth day before the day of such general election” (Section 3513.30, Revised Code) and three days after the time during which vacancies could be filled, which was August 20, or “not later than the seventy-sixth day before the day of such general election” (Section 3513.31, Revised Code).
Under such circumstances, the unexplained dilatoriness on the part of relator, where time was an important factor and required his diligence, deprives him of the relief he now seeks. In the event the election result is favorable to Flex, other remedies will be available to relator.
The demurrers to the petition are sustained, and the writ of prohibition is denied. State, ex rel. Winterfeld, v. Board of Elections of Lucas County, 167 Ohio St., 531, 150 N. E. (2d), 420.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.